ACCEPTED
                                                                               03-13-00025-CV
                                                                                       8314371
                                                                    THIRD COURT OF APPEALS
                                                                               AUSTIN, TEXAS
                                                                         12/21/2015 1:16:01 AM
                                                                             JEFFREY D. KYLE
                                                                                        CLERK
                           No. 03-13-00025-CV
                       In the Third Court of Appeals          FILED IN
                                                       3rd COURT OF APPEALS
                              Austin, Texas                 AUSTIN, TEXAS
                                                       12/21/2015 1:16:01 AM
                        Jerry Scarbrough, et al            JEFFREY D. KYLE
                                                                Clerk
                              Appellant

                                    v.

                          Helen Purser, et al.
                              Appellee


         On Appeal from the 146th Judicial District Court of
                Bell County, Cause No. 236,117-B


       SUGGESTION OF DEATH for MELISSA DEATON,


TO THE HONORABLE COURT OF APPEALS:

     COMES NOW, Counsel for Melissa Deaton, and informs this Court

that Appellant Melissa Deaton, age 50, passed away on December 15,

2015. No estate has yet been opened, but it is presumed that Ms. Deaton

would want this appeal continued by her estate to clear her name.
                                     Respectfully submitted,

                                     ____/s/ MB CHIMENE__________

                                     THE CHIMENE LAW FIRM
                                     Michele Barber Chimene
                                     TBN 04207500
                                     2827 Linkwood Dr.
                                     Houston, TX. 77025
                                     PH 713 474-5538
                                     No fax available
                                     michelec@airmail.net

                      CERTIFICATE OF SERVICE

By my electronic signature, the undersigned certifies that she has served a
copy of this Motion on Daryl L. Moore, daryl@heightslaw.com, and JoAnn
Storey, storeyj@heightslaw.com. via ECF and/or email on this the 21th of
December, 2015.
                                    _______/s/ MB CHIMENE________